¶48 (concurring) — While I agree with the outcome of these consolidated cases, I would hold an aggravating factor supporting an exceptional sentence must appear in the charging document as it is an essential element of the charged offense.
Sanders, J.
f49 Both the United States Constitution and Washington Constitution guarantee criminal defendants the right to notification of the charges they face. See U.S. Const, amend. VI (“In all criminal prosecutions, the accused shall... be informed of the nature and cause of the accusation.”); Wash. Const, art. I, § 22 (“In criminal prosecutions the accused shall have the right... to demand the nature and cause of the accusation against him.”). The import of this guaranty is clear. An “ ‘accusation which lacks any particular fact which the law makes essential to the punishment is ... no accusation within the requirements of the common law, and it is no accusation in reason.’ ” Blakely v. Washington, 542 U.S. 296, 301-02, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004) (alteration in original) (quoting 1 Joel Prentiss Bishop, Criminal Procedure § 87, at 55 (2d ed. 1872)). The government must specifically enumerate every accusation it makes against a criminal defendant.
|50 We have always understood our constitutions to guarantee a comprehensive charging document. See Leonard v. Territory of Washington, 2 Wash. Terr. 381, 392, 7 P. 872 (1885) (holding “an indictment must be direct and certain, both as regards the crime charged and as regards the particular circumstances thereof”). “Axiomatic in Washington law is the requirement that the charging document must ‘allege facts supporting every element of the offense’ in *482order to be constitutionally sufficient.” State v. Goodman, 150 Wn.2d 774, 786, 83 P.3d 410 (2004) (quoting State v. Leach, 113 Wn.2d 679, 689, 782 P.2d 552 (1989)).
¶51 And our court rules incorporate this constitutional command. See CrR 2.1(a)(1) (“The indictment or the information shall be a plain, concise and definite written statement of the essential facts constituting the offense charged.”). Thus, “a charging document is constitutionally adequate only if all essential elements of a crime, statutory and nonstatutory, are included in the document so as to apprise the accused of the charges against him or her and to allow the defendant to prepare a defense.” State v. Vangerpen, 125 Wn.2d 782, 787, 888 P.2d 1177 (1995).
¶52 Under the “essential elements rule,” a charging document must include every allegation essential to a charged offense. Id. “The purpose of the well-established ‘essential elements’ rule is to apprise the defendant of the charges against him or her and properly allow the accused to present a defense.” Goodman, 150 Wn.2d at 784, see also State v. Kjorsvik, 117 Wn.2d 93, 101, 812 P.2d 86 (1991) (“The primary goal of the ‘essential elements’ rule is to give notice to an accused of the nature of the crime that he or she must be prepared to defend against.”).
¶53 The essential elements rule is “clear and easy to follow. When prosecutors seek enhanced penalties, notice of their intent must be set forth in the information.” State v. Theroff, 95 Wn.2d 385, 392, 622 P.2d 1240 (1980) (emphasis added). An allegation “is an element of the offense where it aggravates the maximum sentence with which the court may sentence a defendant.” Goodman, 150 Wn.2d at 785-86 (citing Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000)). So, if a statute permits “ ‘the infliction of a heavier sentence when it is shown that the accused committed the crime in question under circumstances showing aggravation ... , it is necessary that the matter of aggravation relied upon as calling for such sentence be charged in the indictment or complaint.’ ” State v. Frazier, 81 Wn.2d 628, 633, 503 P.2d 1073 (1972) (quoting *4834 Ronald A. Anderson, Wharton’s Criminal Law and Procedure § 1788, at 610 (1957)). An aggravating factor supporting an exceptional sentence allows a judge to impose a sentence above the standard range; in other words, it is clearly an “essential element” of the charged crime and must appear in the charging document.
¶54 Laws of 2005, chapter 68, does not explicitly require the pleading of aggravators. Majority at 478. But an aggravating factor supporting an exceptional sentence — however defined — is an element of the charged crime and must appear in charging documents. That is, of course, the premise of the Blakely line of cases. As the Supreme Court reminded us, “ ‘every fact which is legally essential to the punishment’ must be charged in the indictment and proved to a jury.” Blakely, 542 U.S. at 302 n.5 (emphasis added) (quoting 1 Bishop, supra, ch. 6, at 50-56). An aggravating factor supporting an exceptional sentence is “legally essential to the punishment” because a sentence cannot exceed the standard range unless an aggravating factor exists. “ ‘Where a statute annexes a higher degree of punishment to a common-law felony, if committed under particular circumstances, an indictment for the offence, in order to bring the defendant within that higher degree of punishment, must expressly charge it to have been committed under those circumstances, and must state the circumstances with certainty and precision.’ ” Apprendi, 530 U.S. at 480 (quoting John Frederick Archbold, Pleading and Evidence in Criminal Cases 51 (15th ed. 1862)).
¶55 Indeed, a charging document may omit an “aggravating factor” that “d[oes] not increase the statutory maximum sentence for the crime but rather increase [s] the sentence within the prescribed statutory range.” Goodman, 150 Wn.2d at 786 n.6. But where an aggravating factor “aggravates the maximum sentence with which the court may sentence a defendant. . . [, it] is an element of the offense” and must appear in the charging document. Id. at 785-86.
*484¶56 And the aggravating factors charged here indisputably aggravate the maximum possible sentence. Daniel Base faces a standard range sentence of 0 to 90 days. The State seeks an exceptional sentence of 84 months; an aggravating factor exposes him to punishment at least 25 times more severe. James Metcalf faces a standard range sentence of 120 to 220 months.8 The State seeks an exceptional maximum sentence of life imprisonment. Aggravating factors supporting these exceptional sentences are elements of the offenses charged and alone justify sentences vastly in excess of the standard range.
f 57 Finally, amendment of the charging document is not a particularly onerous requirement. In fact, “amendments to an information are liberally allowed before trial with continuances granted to a defendant if necessary to prepare to meet the altered charge.” Kjorsvik, 117 Wn.2d at 103 n. 18 (citing State v. Pelkey, 109 Wn.2d 484, 490, 745 P.2d 854 (1987)). Formal amendment of the charging document is both straightforward and necessary.
¶58 The majority determines since Base has not pleaded guilty or been to trial, “the State may proceed under the provisions of the new statute, which provide that the State give notice of the aggravating circumstances upon which it relies.” Majority at 479. But I would hold proper notice requires that aggravating factors supporting an exceptional sentence appear in the charging document.
¶59 Accordingly, I concur.

 It appears from the record Metcalf received adequate notice of aggravating factors. “In the case of Metcalf, the information was amended three months before trial to add sexual motivation as an aggravating factor.” Majority at 479. The majority holds David Pillatos and Scotty Butters may not receive exceptional sentences as each pleaded guilty prior to the effective date of the new statute. Majority at 465.